Citation Nr: 1715188	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-10 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include major depressive disorder.


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for PTSD.

In a January 2014 decision, the Board denied service connection for PTSD; however, the Board found that the Veteran's initial claim of service connection for PTSD should include other psychiatric disorder diagnoses reasonably raised, and revised the issue on appeal to include major depressive disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). In that decision, the Board remanded this issue for further development, specifically, to afford the Veteran a VA examination to determine the etiology of his major depressive disorder.     


REMAND

The Board notes that the Veteran was initially scheduled to testify before a Veterans Law Judge a videoconference hearing in August 2013 but did not report for that hearing. The record further reflects that the Veteran wrote to the RO in February 2014 indicating that he had not received the initial notification of the August 2013 hearing and requesting that he be rescheduled for a videoconference hearing. The Board finds that the Veteran has established good cause for his request to reschedule his videoconference hearing. See 38 C.F.R. § 20.704(d) (2016).

A remand of the present appeal is thus necessary to afford the Veteran his requested hearing. The case will therefore be remanded to the New Orleans RO so that it may schedule a videoconference hearing before a Veterans Law Judge and send notice of the hearing to the Veteran and his representative. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board. Notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016), and give the Veteran and his representative opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


